DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group 1, claims 1-11, drawn to an endoscopy device, classified in A61B 17/29.
II. Group 2, claims 12-16, drawn to a mircoforceps assembly, classified in A61B 2017/2939.
III. Group 3, claims 17-20, drawn to a microforceps jaw, classified in A61B 2017/2926
The inventions are independent or distinct, each from the other because:
Inventions of groups 1 and 2 are related as combination and subcombination.
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because The Invention of Group I does not require two jaws to attach directly to the a distal fork. The Invention of Group I also does not require an intermediate tooth and rear tooth in addition to the intermediate and rear teeth be curved in a proximal direction towards the connection portion. The subcombination of Group II has separate utility for modifying the jaw member of an medical grasper for removing foreign bodies in a surgical procedure.
Inventions of Groups 1 and 3 are related as combination and subcombination. Inventions in this
relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has
utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as

Group I does not require all the limitations and features of the Invention of Group III such as a jaw body having a connection portion which includes a pair of differently shaped recess areas or openings for connecting the jaw to an endoscopy device, with at least one opening being elongated. The Invention of Group I does not require the grasping portion of the jaw to be wider than the connection portion as mentioned in the limitations of Invention III. The subcombination has separate utility such as to provide a jaw body to a pair of laparoscopic forceps for laparoscopic surgery for grasping tissue in surgical procedures.
Inventions of Groups 2 and 3 are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention of Group II does not require the all of the limitations of the invention of Group III such as a jaw body having a connection portion which includes a pair of differently shaped recess areas or openings for connecting the jaw to an endoscopy device, with at least one opening being elongated. The Invention of Group II does not require the grasping portion of the jaw to be wider than the connection portion as mentioned in the limitations of Invention III. The subcombination has separate utility such as to provide a jaw that can be used in a forceps device.
The examiner has required restriction between combination and subcombination inventions.
Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any
claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will
be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in
this action are independent or distinct for the reasons given above and there would be a serious search
and/or examination burden if restriction were not required because one or more of the following
reasons apply:
 The inventions have acquired a separate status in the art in view of their different
classification.
The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) due to
differences between the combination and subcombination.
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically point
out supposed errors in the restriction requirement, the election shall be treated as an election without
traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to
timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims
are added after the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the inventions to be
obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner
finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a
rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to attorney of record Joshua Friedman on 12/22/2021 to request
an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named
inventors is no longer an inventor of at least one claim remaining in the application. A request to correct
inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance
with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee
required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./
Examiner, Art Unit 3771
/SHAUN L DAVID/Primary Examiner, Art Unit 3771